DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 11, & 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US 2006/0158473 A1) in view of Okuda et al. (US 2013/0021401 A1).
As related to independent claims 1 & 17, Mills et al. teaches a printing method [claim 1] for printing using a printing apparatus [claim 17] to print a printing medium whose printed side will be laminated after being printed  (Mills et al. – Page 1, Paragraph 6), the method comprising: a non-white ink application step of applying an aqueous non-white ink composition containing a non-white coloring material onto the printing medium (Mills et al. – Figure 5, Reference # 25-1-4 & #B and Figure 9, both shown below); a white ink application step of applying an aqueous white ink composition containing a 


    PNG
    media_image1.png
    230
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    628
    media_image2.png
    Greyscale


Continuing with claims 1 & 17, while Mills et al. teaches using clear ink in addition to white ink for the post-coating (Mills et al. – Page 2, Paragraph 27), Mills et al. does not specifically teach applying a clear ink composition onto the white ink However, Okuda et al. teaches a printing method and apparatus with a control unit that performs a plurality of modes including specifically teaching printing a clear image on a white image (Okuda et al. – Page 1, Paragraph 12 and Page 4, Paragraph 56).  

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the post-treatment process of Mills et al. with the specific printing of the clear ink on the white ink as taught by Okuda et al. in an effort to modify the protective and gloss nature of the final printed surface and ensure the printing speed is high and abrasion resistance is excellent (Mills et al. – Page 1, Paragraph 8 & Page 2, Paragraph 27 and Okuda et al. – Page 1, Paragraph 10).

As related to dependent claim 2, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the clear ink composition has a wax content limited to 3% or less relative to the total mass of the clear ink composition (Okuda et al. – Page 5, Paragraph 71 and Page 13, Paragraph 197).
As related to dependent claim 3, 
As related to dependent claim 4, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the white ink composition contains a urethane resin (Okuda et al. – Page 10, Paragraph 154).
As related to dependent claim 5, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the white coloring material contains 8% to 15% of the white coloring material relative to the total mass of the white ink composition (Okuda et al. – Page 10, Paragraph 150).
As related to dependent claim 6, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the non-white ink application step, the white ink application step, and the clear ink application step are each performed by ejecting the corresponding ink composition from an ink jet head (Mills et al. – Page 5, Paragraphs 61-63 and Okuda et al. – Page 2, Paragraph 27 and Figure 9, shown above).
As related to dependent claim 10, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the clear ink composition is applied at a rate of 0.5 mg/inch2 or more (Okuda et al. – Page 5, Paragraph 71).
As related to dependent claim 11, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the printing medium is not or poorly absorbent [i.e. glass, plastic, or metal] (Mills et al. – Page 1, Paragraph 8 and Okuda et al. – Page 1, Paragraph 7).
As related to dependent claim 13, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the non-white ink composition and the white ink composition each have an organic solvent content limited to 15% or less 
As related to dependent claim 14, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach a lamination step of laminating the printed side of the printing medium (Mills et al. – Page 1, Paragraph 6).
As related to dependent claim 15, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the printing medium [i.e. transparent film] has a thickness of 5µm to 70µm (Okuda et al. – Page 14, Paragraph 215).
As related to dependent claim 16, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the white coloring material is an inorganic oxide pigment (Okuda et al. – Page 10, Paragraph 149).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mills et al. (US 2006/0158473 A1) and Okuda et al. (US 2013/0021401 A1) in further view of GOI (US 2017/0021641 A1).
As related to dependent claim 7, the combination of Mills et al. and Okuda et al. remains as applied above and continues to teach the non-white ink application step, the white ink application step, and the clear ink application step are each performed by ejecting the corresponding ink composition from an ink jet head (Mills et al. – Figure 5, shown above and Okuda et al. – Page 1, Paragraph 12), but does not specifically teach a line head having a dimension larger than the width of the printing medium so as to be able to print one entire line of an image by one scanning motion.  However, GOI teaches a printing method wherein a non-white ink is applied and then a white ink is applied and specifically teaches the use of an ink jet line head having a dimension larger than the 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the printing method and apparatus of the combination of Mills et al. and Okuda et al. with the use of a line head of GOI in an effort to ensure the printing speed is high and abrasion resistance is excellent on a media lacking absorbing properties (Mills et al. – Page 1, Paragraph 8 & Page 2, Paragraph 27; Okuda et al. – Page 1, Paragraph 10; and GOI – Page 1, Paragraphs 2-3 and Page 7, Paragraph 102).

As related to further dependent claim 8, the combination of Mills et al., Okuda et al., and GOI remains as applied above and continues to teach the non-white ink application step and the white ink application step are performed on the printing medium fed at a speed of 15 m/min or more (Mills et al. – Page 2, Paragraph 17; Page 5, Paragraph 65; Page 16, Paragraph 261; and Tables 1 & 2, Reference Printing speed and GOI – Page 7, Paragraph 102 and Page 11, Paragraph 158).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mills et al. (US 2006/0158473 A1) and Okuda et al. (US 2013/0021401 A1) in further view of Yoshida (US 8,817,316 B2).
The combination of Mills et al. and Okuda et al. remains as applied above but does not specifically teach a drying step.  However, Yoshida teaches a multi-layer printing method which prints non-white ink and both white and clear ink coatings (Yoshida – Column 5, Lines 30-47) and continues to teach a post-application drying step of heating the printing medium with an infrared heater after the clear ink application step (Yoshida – Column 5, Line 48 – Column 6, Line 4).  It would have been obvious to one of ordinary skill in the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mills et al. (US 2006/0158473 A1) and Okuda et al. (US 2013/0021401 A1) in further view of Fukuoka et al. (US 9,850,391 B2).
The combination of Mills et al. and Okuda et al. remains as applied above but does not specifically teach a treatment liquid application step.  However, Yoshida teaches a multi-layer printing method which prints ink and clear ink coatings on film and transparent sheets (Fukuoka et al. – Column 16, Line 57 – Column 17, Line 5) and continues to teach a treatment liquid application step of applying a treatment liquid containing a flocculant onto the printing medium (Fukuoka et al. – Column 16, Lines 45-56).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the printing method and apparatus of the combination of Mills et al. and Okuda et al. with the use of the treatment liquid application step of Fukuoka et al. in an effort to ensure the printing speed is high and abrasion resistance is excellent on a film or transparent sheet media (Mills et al. – Page 1, Paragraph 8 & Page 2, Paragraph 27; Okuda et al. – Page 1, Paragraph 10; and Fukuoka et al. – Column 1, Lines 35-39 and Column 17, Lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nikkila (US 2012/0049506 A1) teaches a printing method which prints multiple layers and laminates the printed medium with a protective film.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/John Zimmermann/Primary Examiner, Art Unit 2853